Citation Nr: 1703130	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 2, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, to include service in Vietnam from October 1966 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a November 2011 rating decision from the Appeals Management Center (AMC) in Washington, D.C.

By the October 2007 rating decision, the RO granted service connection for PTSD, evaluated as 50 percent disabling, effective May 25, 2005.  The Veteran appealed, seeking a higher initial rating.  By a January 2009 rating decision, the RO, in pertinent part, denied TDIU.

In April 2010, the Board remanded the matters then developed for appeal to the RO via the AMC for additional development.  In November 2011, while the appeal was in remand status, the AMC, in pertinent part, increased the Veteran's rating for PTSD from 50 to 70 percent, effective July 2, 2010, and awarded TDIU, effective the same date.  The Veteran appealed, seeking an earlier effective date for the TDIU award.

These matters were last before the Board in April 2015 and, at such time, it was noted that it appeared from the record that the AMC considered its November 2011 decision to represent a full grant of the benefit sought with respect to PTSD.  The Board observed, however, that the Veteran's PTSD claim was filed on May 25, 2005, and that he perfected an appeal with respect to the initial rating emanating from the award of service connection.  Inasmuch as the AMC's award of increased compensation was made effective from July 2, 2010, and did not grant the Veteran the maximum available schedular rating (100 percent) for PTSD, the matter of his entitlement to an initial rating in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent thereafter, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Therefore, the Board assumed jurisdiction over both issues on the title page and remanded them for additional development.  As will be discussed further below, the Board finds that the AOJ has substantially complied with the Board's April 2015 remand orders and no further action in such regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1. Prior to July 2, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as intrusive thoughts, flashbacks, isolation, depression, anxiety, panic attacks, chronic sleep impairment, mild memory loss, and disturbance of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Since July 2, 2010, the Veteran's PTSD has been productive of occupational and social, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.

3. Prior to July 2, 2010, the Veteran's combined service-connected disability picture is not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent thereafter for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for an effective date prior to July 2, 2010, for the award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As relevant to the Veteran's underlying claims for service connection for PTSD and entitlement to a TDIU, VA's duty to notify was satisfied by June 2005 and November 2008 letters, respectively, sent prior to the issuance of the rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Furthermore, the Veteran subsequently appealed with respect to the initially assigned rating for his PTSD and the effective date assigned for the award of a TDIU.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the October 2007 rating decision on appeal.  Similarly, a TDIU was awarded and an effective date was assigned in the November 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his PTSD and effective date for the award of a TDIU, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records, to include records from Dr. Jabbour, Butner-Creedmoor Family Medicine, and Duke Primary Care, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes, however, that the Veteran suffered a transient ischemic attack (TIA), or similar problem, for which he was treated in the emergency department of an unnamed facility in October 2007.  Records pertaining to treatment for TIA have not been associated with the record.  However, pursuant to the Board's April 2015 remand, the AOJ sent a letter to the Veteran in June 2015 requesting that he identify any other providers who may possess additional evidence pertinent to the issues on appeal, but the Veteran did not identify any additional sources from which outstanding records should be obtained.  Therefore, the Board finds that all VA and private medical records relevant to the claims decided herein have been obtained, and VA's duty to assist has been satisfied in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

With regard to records held by other Federal agencies, the Board notes that the Veteran has not indicated that he has received or applied for Social Security disability benefits.  However, there is a notation in the record that the Veteran received an Economic Recovery Payment (ERP) that was paid by the Social Security Administration (SSA).  This indicates that he was in receipt of Social Security payment in at least one of the months of November 2008, December 2008, or January 2009.   See The American Recovery and Reinvestment Act of 2009.  The Board further notes that at this time the Veteran would have been 63, which is beyond the minimum age at which one may begin receiving Social Security retirement benefits.  Therefore, the Board concludes that any SSA records would not include pertinent medical records relevant to the claims herein.

The Veteran was also provided VA examinations in September 2007 and July 2010 in order to evaluate the nature and severity of his PTSD.  With regard to the Veteran's claim for an earlier effective date for the award of TDIU, VA obtained a July 2010 opinion addressing the impact of the Veteran's service-connected disabilities on his ability to secure or retain substantially gainful employment.  The Board finds that the examinations are sufficient evidence for deciding the claims in that the reports and examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the July 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Rather, he claims that his PTSD has been of such a severity throughout the appeal period so as to warrant a higher initial rating and/or the award of a TDIU.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary

Furthermore, the Board finds there has been substantial compliance with the Board's April 2010 and April 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.

In its April 2010 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the severity of his PTSD and to obtain an opinion as to regarding the impact his service-connected disabilities had on his ability unable to secure or retain substantially gainful employment.  As stated above, in July 2010, the Veteran was afforded with the aforementioned PTSD examination and an opinion as to his ability to secure and retain substantially gainful employment was obtained.

In its April 2015 remand, the Board directed the AOJ to provide the Veteran an opportunity to identify any outstanding records referable to his claims and, thereafter, obtain them, to specifically include those from Dr. Jabbour since May 2008 and from Butner-Creedmoor Family Medicine and Duke Primary Care since between January 2008 and March 2010, and since March 2010, respectively.  The AOJ was also directed to readjudicate both issues on appeal if the Veteran's claims remained denied.  Thereafter, in a June 2015 letter, the Veteran was requested to identify and submit, or provide authorization so as to allow VA to obtain, any outstanding records relevant to his claims, to include the specific records previously mentioned.  Thereafter, the Veteran provided authorization forms for Dr. Jabbour, Butner-Creedmoor Family Medicine, and Duke Primary Care and, thereafter, such records were obtained in July 2015.  Subsequently, both of his claims were readjudicated in the September 2016 supplemental statement of the case.

Thus, the Board finds that the AOJ has substantially complied with the April 2010 and April 2015 remand directives, and no further action is necessary.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Relevant to the claim on appeal, the Veteran is service-connected for PTSD with an initial 50 percent rating assigned as of May 25, 2005, and an initial 70 percent rating assigned as of July 2, 2010, pursuant to DC 9411.  The Veteran claims that his assigned ratings for his PTSD do not reflect the severity of his symptoms, and he is entitled to higher initial ratings.

Under 38 C.F.R. § 4.130, the General Rating Formula For Mental Disorders, which includes DC 9411, PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

 A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

 A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)). 

A GAF score between 31 to 40 is indicated when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

Of record is a June 2005 report from Dr. Jabbour, the Veteran's private psychologist, detailing the Veteran's psychiatric symptoms, which stem from his experiences during his service in Vietnam.  The Veteran reported having three to five weekly flashbacks to an evacuation during which he feared that he would be left behind because he could not get to the rescue helicopter quickly enough.  These flashbacks affected the Veteran's thinking and relation to others, such that he feels estranged and detached from others.  News about the military, such as news about the War in Iraq or documentaries about Vietnam, triggered his flashbacks.  The Veteran reported that his flashbacks affected his marriage, but his marriage was surviving.  He also indicated that he had worked for Verizon for 27 years as a switchman, monitoring a computer system.  The Veteran noted that he preferred to work alone and at night, slept only three to four hours per day, was hypervigilent, and had an exaggerated startle response.  The Veteran denied any depressed mood, feelings of hopelessness or helplessness,  visual and auditory hallucinations, and suicidal or homicidal ideation.

Dr. Jabbour reported the Veteran had a restricted affect and sense of foreshortened future.  The Veteran was casually dressed and appeared neat and clean at this examination.  His speech was at regular rhythm and intensity, and his thought processes were goal oriented with no looseness of association or tangential thinking.  There was no evidence of any psychosis or delusion.  Dr. Jabbour reported that the Veteran had a GAF score of 45.

At the September 2007 VA examination, the Veteran reported that he slept 4-5 hours per night and took Ambien when his sleep was down to 2-3 hours per night due to nightmares.  He reported having panic attacks every 1-2 nights and in large crowds.  The Veteran reported that his marriage was "okay" with no significant problems and that he had a "pretty good" relationship with his daughter, although he obsesses about grandchildren going to war and being hurt.  He usually avoids activities, places, and people that arouse recollections of the trauma, which leaves him feeling detached and estranged from others.  As a result, the Veteran reported that he seldom socialized, does "nothing," usually just stays home, and has no friends.  The Veteran reported that he would like to go out and enjoy himself, but that he always ends up back home.  He also reported that he would like to sleep normally at night without bad dreams, walk down the street without thinking he was being followed, and to not be so angry.

The Veteran reported having hallucinations for awhile, but that his hallucinations stopped once he saw Dr. Jabbour.  The Veteran also reported having suicide thoughts prior to seeing a psychiatrist and that had such thoughts but no intent.  The examiner also noted that the Veteran's remote and recent memory were mildly impaired.  In the Veteran's words, he only remembered remote information if it is really important and must write down the information to remember.  The Veteran also has difficulty remembering telephone numbers.

The examiner reported that the Veteran appeared clean, neatly groomed, and appropriately dressed in casual clothing.  The Veteran's affect was blunted, but that his speech, psychomotor activity, thought process, and thought content were unremarkable.   The examiner noted that the Veteran had persistent paranoid delusions and persistent visual hallucinations, and reported that the Veteran was easily distracted.  However, the Veteran understood the outcome of his behavior and had no inappropriate behavior.  The examiner reported that the Veteran had a GAF score of 50.  Based on these symptoms, the examiner concluded that the Veteran has clinically significant distress or impairment in social occupational, or other important areas of functioning.

The Veteran was afforded another VA examination in July 2010.  At such time, he reported experiencing recurrent recollections of the event and nightmares which resulted in avoidance, diminished interest in significant activities, detachment, and restricted affect.  Specifically, the Veteran had 3-4 nightmares per week in which he experienced the sounds and sensations of war and awoke fatigued and in a sweat.  During the day, the Veteran had 8-9 recollections of war daily.  

The Veteran reported that he no longer participated in family events, parties, or sports the way he use to and described himself as going off the deep end, though he still looked forward to the holidays.  As a result, he felt depressed.  However, the Veteran stated that he played golf daily, but had to force himself to do so.

The Veteran reported suicidal ideation without intent before seeking treatment through psychotherapy.  He indicated that his marriage is "ok," but has diminished intimacy with his spouse.  He reported getting along well with his daughter and caring deeply for his grandchildren, but that he is easily aggravated when he is around his grandchildren.  He reported that he directs outbursts toward family members.  The Veteran reported knowing people, but not having close friends and being uneasy around casual acquaintances.
 
The Veteran reported working as a switchman for 19 years, until he was laid off in 2006, although other evidence of record reveals that he worked as a "switchman for 29 years, until he was laid off in 2007.  He reported working at several jobs, including a golf course between 2006 and 2010.  He also reported a desire to get a pilot's license, but did not have the concentration to be successful.

The examiner also noted the Veteran's sleep problems, irritability, anger, poor concentration, and hyperviligence.  The examiner observed that the Veteran had a transient ischemic attack in 2007 or 2008.  He reported that the Veteran has low frustration tolerance, irritability, and anger, but is able to control emotions with self-talk.  The Veteran's thought process was linear and goal directed and he was appropriately communicative, but had poor concentration which affected memory.  The Veteran's tone, volume, and rate of speech were normal and consistent with emotional variance.  The examiner reported that the Veteran maintained good eye contact.  The Veteran was well groomed and oriented as to person, place, and time.  The Veteran reported seeing shadows, but he knows that these shadows are in his head.  No obsessive or ritualistic behavior was reported.  The Veteran's GAF score was reported to be 37 and experienced "major" impairment in social contacts, family relationships and ability to work.  

Contemporaneous private medical records on file are also probative of the Veteran's PTSD symptoms.  In November 2007, a treatment note indicates that the Veteran reported that his grandchildren drive him crazy.  In August 2008, VA received a note from Dr. Jabbour in which he noted that he was treating the Veteran for PTSD and anxiety with psychotherapy.  In November 2008, the Veteran reported having flashbacks and nightmares, angering easily, and having little interaction with others.  A February 2009 record notes that he was "homebound."  An October 2009 report notes that he was sleeping better, especially when he exercises.  In August 2011, the Veteran reported continued nightmares and flashbacks, irritability, and staying home most of the time.  Dr. Jabbour noted that the patient was casually dressed, had a constricted affect, and was directed to take Cialis one hour prior to relations as needed.

Treatment records from Duke Medicine have also been associated with the claims file.  In December 2008, the Veteran reported that he was going to a golf tournament in Myrtle Beach, South Carolina.  A June 2009 record indicates that the Veteran was concerned about his mood swings over the past months.  Specifically, the Veteran reported being easily frustrated and angered, and had decreased sleep.  However, the Veteran reported no crying spells or suicidal ideations.  Further, the Veteran had a good appetite and golfed daily.  A March 2010 record notes the Veteran's continued insomnia.  A record from February 2012 notes that the Veteran plays a lot of golf.  Likewise, a February 2013 record notes that the Veteran lifts weights and plays golf.

With regard to his employment history, in November 2007, the Veteran stated that he was employed as a "switchman" from November 1978 until June 2007, at which time he stopped working due to his psychological symptoms.  However, his employer reported in October 2010, that the Veteran stopped working in June 2007 due to a reduction in service.

Period Prior to July 2, 2010

Prior to July 2, 2010, the Veteran was in receipt of a 50 percent rating for PTSD.  The rating schedule contemplates a 70 percent rating where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and a 100 percent rating where there is total social and occupational impairment.  As noted previously, the symptoms listed for the rating criteria for 70 or 100 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" such a rating.  See Mauerhan, supra.  

Based on the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, prior to July 2, 2010.

In this regard, throughout such portion of the appeal period, the Veteran was consistently reported to be well groomed and appropriately addressed.   Further, the examination reports reveal that the Veteran had appropriate tone, volume, and rate of speech, and his panic attacks and depressed mood did not affect his ability to function independently.  In fact, he reported having an "okay" marriage, a "pretty good" relationship with his daughter, and "caring deeply" about his grandchildren.  Though his family may easily agitate him and he sometimes yells at them, he is able to control his impulses.  

Though he reports having no friends, the Veteran worked full-time through June 2007 and, in his retirement, he enjoys playing golf regularly and even travelled to Myrtle Beach for a golf tournament.  He also reported desiring to learn to fly, but his flashbacks would cause him to drift off.  He also attempted to get work as a manuscript reader, but he was unable to concentrate for long enough to be successful.  Engaging in these activities necessarily involves interaction with others, even if the Veteran did not become friends with these people.  Such activities are in direct conflict to Dr. Jabbour's note that the Veteran is "homebound."  Overall, the Board finds that the Veteran's social interactions reflect symptoms indicative of a 50 percent rating, which contemplates difficulty in establishing and maintaining social and work relationships, because he was able to maintain relationships such that he could regularly play golf, even if he did not become friends with those with whom he interacted, and has maintained relationship with his family members.

Additionally, although the Veteran reported having trouble sleeping because of nightmares, he reported in October 2009 that he was doing somewhat better in this regard when he exercises.  Although the Veteran reported suicidal ideation on several occasions, he no longer experienced suicidal ideation once entering psychotherapy in 2005, at or near the beginning of the appeal period.  Finally, to the extent that the Veteran is hyperviligent and felt like he was being followed, he was well-connected to reality and in control of his behavior.  

Furthermore, with regard to his occupational impairment, the record reflects that he was gainfully employed until June 2007 when Verizon indicated that he left due to a reduction in service.  No time was lost to disability, and no concessions were made due to disability.  Additionally, his treatment records reflect that he was unemployed due to age and duration of service.  Moreover, the Veteran's treatment providers, as well as the VA examiners, have fully evaluated his PTSD symptomatology, but have not found that such result in occupational impairment with deficiencies in most areas or total occupational impairment.  Therefore, while the Veteran has reported difficulty working and an inability to subsequently find work, the Board affords such statements less probative value than those objectively documented in the file.    

The Board acknowledges that the GAF scores of 45 and 50 might, conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating assigned.  As noted, under the DSM-IV, a GAF score ranging from 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the reports in the claims file do not indicate severe obsessional rituals, problems with impulse control, or intermittently illogical, obscure, or irrelevant speech.  Further, he no longer experienced suicidal ideation upon beginning treatment in 2005.  Rather, the record indicates that the Veteran regularly plays golf, has meaningful relationships with his family, and can groom and dress himself appropriately.  Therefore, as the low GAF scores assigned during this portion of the appeal period are inconsistent with the objective clinical evaluations, the Board accords them less probative weight.

Therefore, based on the totality of the Veteran's symptoms and their resulting impact on his social and occupational functioning, a 70 percent rating, or a 100 percent rating, is not warranted.

Period After July 2, 2010

As of July 2, 2010, the Veteran is in receipt of a 70 percent rating for his PTSD.  His claim for the period after July 2, 2010 is for a 100 percent rating, which contemplates PTSD manifested by total social and occupational impairment.  As noted previously, the symptoms listed for the rating criteria for 100 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" such a rating.  See Mauerhan, supra.  

Based on the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms did not result in total occupational and social impairment as of July 2, 2010.

In this regard, during this time, the Veteran has played golf regularly and lifted weights.  Further, he has described his marriage as "okay" or "surviving."  For at least a portion of this time, the Veteran had a prescription for Cialis, a drug used to treat erectile dysfunction, which indicates a desire to maintain a marital relationship between the Veteran and his spouse, which is clearly contrary to total social impairment.  He also maintained relationships with his daughter and grandchildren, though his grandchildren drive him crazy.  In his interactions with them, he is able to control his impulses, though he angers easily and sometimes yells at them.  Outside of the family, he has acquaintances (i.e. people he knew), even if he has not had close friends.

The Veteran also expressed some success in treating his nightmares with exercise and that he was aware that his hallucinations of shadows were not real.  Further, despite his overall depressed mood, he indicated that he looked forward to the holidays.  In addition, he was well groomed and appropriately dressed for his July 2010 examination.  Finally, as previously discussed, while he has been assigned a GAF score of 37, indicative of major impairment in several areas, to include family relations, it does not indicate total social impairment.  

Furthermore, with regard to his occupational functioning, the Board notes that, as of July 2, 2010, he has been awarded a TDIU based on his PTSD, which is indicative of total occupational impairment.  However, to be awarded a 100 percent schedular rating for PTSD, the evidence must demonstrate total occupational and social impairment.  Therefore, as total social impairment is not shown, a 100 percent rating is not warranted for the period beginning July 2, 2010.

Other Considerations

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the Veteran is credible in his reports of his symptomatology, as he has been consistent in his reports to treatment providers, and his statements were not challenged by his treatment providers.  However, the criteria needed to support a higher rating require medical findings regarding the ultimate social and occupational impairment as a result of such PTSD symptomatology, which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for PTSD.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's PTSD; however, the Board finds that his symptomatology of PTSD symptoms was stable at the 50 percent level prior to July 2, 2010, and has been stable at the 70 percent level since that date.  Therefore, assigning further staged ratings for the disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected  PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is currently evaluated.   Specifically, in regard to the assigned ratings for PTSD, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not adequately contemplated by the list of non-exhaustive symptoms found in the schedular criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the Board finds that an initial rating in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent thereafter for PTSD is not warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. Effective Date Claim

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999).

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

Significantly, in Norris, supra, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Similarly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award an extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

In this case, the Veteran has been in receipt TDIU since July 2, 2010, and his current claim is one of entitlement to TDIU prior to July 2, 2010.  Although the earliest possible date from which he could claim entitlement for TDIU is May 25, 2005, the effective date for service connection for PTSD, the Veteran claims entitlement for TDIU as of June 23, 2007, his last date of full-time employment.

For the appeal period prior to July 2, 2010, the Veteran is service-connected for PTSD with a 50 percent rating as of May 25, 2005; diabetes mellitus, type II, with a 20 percent rating as of May 25, 2005; hypertension with a history of TIA with a noncompensable rating as of December 19, 2007; and erectile dysfunction with a noncompensable rating as of December 19, 2007.  Even considering all disabilities stemming from a common etiology (i.e., diabetes mellitus with hypertension and erectile dysfunction) as one disability, under the Combined Rating Table, published in 38 C.F.R. § 4.25, these service-connected disabilities have a combined evaluation of 60 percent prior to July 2, 2010.

As reported in his November 2007 application for a TDIU, the Veteran was employed as a "switchman" or "customer service technician" for a phone company from November 1978 until June 2007.  He reported having completed four years of college.  The Veteran indicated that his disability of PTSD rendered him unemployable and stated that he left because of bad nerves that made him unable to tolerate being around people.  However, his employer lists reduction in service as the reason for his departure.  Further, VA examination records report age and duration of service as the reasons the Veteran stopped working.

In connection with the Veteran's TDIU claim, an opinion was obtained in July 2010 as to whether he could secure and retain gainful employment in light of his service-connected disabilities, specifically PTSD, diabetes mellitus, type II, hypertension, and erectile dysfunction.  The July 2010 examiner noted that the Veteran's diabetes and hypertension were well-controlled, and that he had experienced a TIA in 2008.  She, however, found that, while his diabetes, erectile dysfunction, or hypertension would prevent him from working, maintaining good control of these conditions while working with the increased stress response is suggested to be problematic.  The examiner ultimately concluded that, if all of the Veteran's service-connected disabilities were considered (and his PTSD would be especially problematic), maintaining employment would likely be so significantly compromised that it is highly likely that he would be unable to secure and retain substantially gainful employment.  Furthermore, at the July 2010 VA PTSD examination, the examiner ultimately concluded that, independent of his age and his other service-connected conditions, it is at least as likely as not that the Veteran would be able to pursue some kind of gainful employment were it not for the effects of his PTSD symptoms.  Thereafter, the Veteran was awarded a TDIU based on his PTSD from July 2, 2010, the date he met the schedular criteria for TDIU.

As noted above, to be awarded a schedular TDIU, the Veteran must be service-connected for a single disability of at least 60 percent or for two or more disabilities rated together as at least 70 percent disabling so long as one of which at least 40 percent disabling.   In this decision, the Board has denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD prior to July 2, 2010.  Thus, the Veteran's combined rating for his PTSD, diabetes, hypertension, and erectile dysfunction remains 60 percent prior to July 2, 2010.  As a result, he did not meet the schedular criteria for TDIU before July 2, 2010.

The Board notes, however, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  As noted above, the VA examiners opined in July 2010 that the Veteran would not be able to secure and retain gainful employment as a result of his service-connected PTSD.  This opinion was only prospective in nature and did not consider whether, during the appeal period prior to July 2, 2010, the Veteran could secure and maintain substantially gainful employment.

Furthermore, as discussed in the preceding section, the Board finds that the evidence relevant to the period prior to July 2, 2010, reflects that the Veteran's PTSD resulted in occupational impairment with reduced reliability and productivity, but not with deficiencies in most areas, or total impairment.  Additionally, the evidence does not show, or even suggest, that his diabetes mellitus, hypertension with a history of TIA, and/or erectile dysfunction impacted his ability to secure and maintain substantially gainful employment prior to such date.  In fact, in his November 2007 application for a TDIU, the Veteran himself attributed his unemployability solely to his PTSD.  Furthermore, at a September 2008 VA examination, it was noted that he had not had any hospitalizations or restriction of activities due to his diabetes.  Additionally, while he had a TIA in October 2007, he had no residual symptoms of such event.  Further, while he has hypertension and erectile dysfunction, such did not result in any impairment in regard to his employment.

The Board also finds the evidence submitted by the Veteran's employer which lists "service reduction" as the reason that the Veteran stopped working to be of more probative weight than the Veteran's report that he stopped working due to his PTSD symptoms.  In this regard, the Board notes that, in the July 2010 examination report "age and duration of work" were listed as the reason for retirement.  Further, at the time he stopped working, the Veteran was only two months shy of turning 62, the minimum age at which one may begin collecting social security retirement benefits.  Given the foregoing, the Board finds probative the employer's report that the Veteran stopped working due to a reduction in service, to the exclusion of the Veteran's report that he stopped working due to his PTSD symptoms.

To conclude, the Board finds that the Veteran's service-connected disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not been shown to render him unable to secure or follow a substantially gainful occupation prior to July 2, 2010.  Therefore, even after resolving all reasonable doubt in the Veteran's favor, an award of TDIU prior to July 2, 2010, is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

An initial rating in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent thereafter for PTSD is denied.

An effective date for TDIU prior to July 2, 2010 is denied.



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


